Case 1:18-9]-00034-BAH Document 52 Filed 04/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

IN RE GRAND JURY No. lS-GJ-00034 (BAI-I)
INVESTIGATION

 

NOTICE OF WITHDRAWAL OF COUNSEL

To the Clerk of Court:
please terminate the appearance of Alicia I. Dearn for
witness Andrew Miller. Paul D. Kamenar has appeared on behalf of Mr. Miller and continues to
represent him in this matter.
Mr. Miller consents below.

Respectfully submitted,

Dated: April 9, 2019 s/A licia I. Dearnw
Alicia I. Dearn, Esq. (#MOOOI l)
Bellatrix PC
231 S. Bemiston Avenue, Ste 850 #56306
Saint Louis, MO 63105
(314) 526-0040
(314) 526-0044 (facsimile)
notices@bellatrixlaw

C ounsel_ for Andrew Miller

I, Andrew Miller. consent to the withdrawal of Alicia I. Deam as my counsel.

{%/i»/

Andrew Miller

Case 1:18-9]-00034-BAH Document 52 Filed 04/18/19 Page 2 of 2

CERTIFICATE OF SERVICE

1 hereby certify that on this 9th day of April 2019, a copy of the foregoing document was
delivered by electronic mail to;

Aaron Zelinsky, Esq

US Departrnent of Justice Special Counsel’s Ofiice
RM B-103

950 Pennsylvania Ave NW

Washington DC, 20530

ASJZ@usdoj.gov

JONATHAN KRAVIS
Assistant United States Attorney
U.S. Attorney°s Office

555 4th Streer, Nw
Washington, D.C. 20530
jonathan.kravis?)(§t`>,usdoj.gov

Paul D. Kamenar

1629 K Street, NW

Suite 300

Washington, DC 20006
Paul.kamenar@gmail.com

Dated: April 9, 2019 s/Alicia 1. Dearn k
Alicia I. Dearn, Esq. (#MOOOI 1)
Bellatrix PC
231 S. Bemiston Avenue7 Ste 850 #56306
Saint Louis, MO 63105
(314) 526-0040
(314) 526-0044 (facsimile)
notices@bellatrixlaw

 

(`ozmsel for Andrew Miller

